Citation Nr: 0333402	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  


REMAND

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  The veteran contends that 
he should be service-connected for PTSD because he currently 
has PTSD as a result of exposure to many traumatic combat-
related events.    

The record shows that the veteran's service medical records 
are not available and that any available service medical 
records were probably destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in 1973.   
The record also shows that the veteran's personnel records 
are not available for the same reason. 
VA has a heightened duty to assist the veteran in developing 
his claim since the records have been lost or destroyed by 
fire.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  VA must assist the 
veteran in obtaining relevant evidence from alternative or 
collateral sources.  

The veteran contends that he served with the 40th Division, 
224th Infantry Battalion  during the Korean Conflict.  He 
asserts that he sailed for Japan from Camp Stoeman, 
California in August 1952, and reached Korea during the 
monsoon season.  He maintains that he served on the front 
line for 101 days from November 1952 to February 1953.  
According to NA Form 13055, prepared by the veteran in July 
2000, he was in Korea from September 1952 to July 1953.  The 
Board notes that the veteran's certificate of honorable 
discharge confirms at the very least that the veteran served 
in the Infantry of the Army of the United States.  The unit 
history on the 40th Division, 224th Infantry Battalion, for 
the period of August 1952 to July 1953 should be obtained to 
verify the stressor information provided by the veteran 

As the Board has decided to remand the case on this aspect of 
the appeal, it follows that the Board also observes that the 
veteran must be advised with written notice of the correct 
period of time in which the veteran had to respond to the 
RO's May 1, 2001 letter that concerned the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  In a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (reviewing a related Board regulation, 38 C.F.R. § 
19.9).  The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the veteran that notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice. 

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.      

2.    Contact the U.S. Armed Services 
Center for Research of Unit Records and 
request the unit history for the 40th 
Division, 224th Infantry Battalion, for 
the period of August 1952 to July 1953.

3. Thereafter, the veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



